Citation Nr: 0803979	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-28 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 40 percent disability rating 
for low back strain.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had verified active duty service from April 1981 
to January 1994, with more than 2 years of prior additional 
service reportedly beginning in March 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in April 2007, when it was remanded for the issuance of 
a supplemental statement of the case to reflect the correct 
nature of the issue remaining in appellate status, and for a 
new VA examination.

The Board notes that the complex procedural history of this 
case was discussed in greater detail in the Board's April 
2007 remand.

The veteran recently submitted new medical evidence to the 
Board in December 2007.  The veteran expressly declined to 
waive RO review of this new evidence; however, in light of 
the grant of the full benefit sought on appeal in this 
decision, remand of this case for RO consideration of the 
evidence is not necessary.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  A December 2003 rating decision granted a 40 percent 
disability rating for the veteran's low back strain, 
effective from September 20, 2003.

2.  An April 2005 rating decision reduced the evaluation for 
the veteran's low back strain to 10 percent disabling, 
effective from July 1, 2005.

3.  A July 2005 rating decision revised the evaluation for 
the veteran's low back strain to 20 percent disabling, 
effective from July 1, 2005.

4.  At the time of the rating reduction effective in July 
2005, the 40 percent rating for the veteran's service-
connected low back strain had been in effect for less than 
five years.

5.  The medical evidence of record at the time of the April 
2005 and July 2005 decisions did not persuasively demonstrate 
a sustained improvement in the veteran's service-connected 
low back strain.


CONCLUSION OF LAW

The reduction of the disability rating for the veteran's 
service-connected low back strain below 40 percent was not 
proper, and the 40 percent disability rating is restored from 
July 1, 2005.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5237 
(2007); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision for the veteran in this case, no further discussion 
of VCAA is necessary at this point.



Analysis

This appeal features the veteran's disagreement with the RO's 
decision to reduce the disability rating assigned to his back 
disability.  The back disability was rated as 40 percent 
disabling and was reduced in an April 2005 rating decision to 
10 percent disabling, effective from July 2005.  A July 2005 
rating decision revised the rating to 20 percent, effective 
from July 2005.  A claim stemming from a rating reduction 
action is a claim as to whether the reduction was proper, not 
whether the veteran is entitled to an increased rating.  See 
Dofflemyer v. Derwinski, 2 Vet.App. 277, 279-80 (1992).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

In this case, a detailed analysis of the RO's compliance with 
the provisions of 38 C.F.R. § 3.105 is not required in 
rendering this decision.  The Board finds that the veteran 
must prevail on this claim regardless of the RO's procedural 
compliance, because the medical evidence of record does not 
sufficiently support the July 2005 reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. 
§ 3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(five years or more).  Brown v. Brown, 5 Vet.App. 413 (1993).  
In the present case, the 40 percent rating was in effect from 
September 20, 2003, less than five years prior to the rating 
reduction.  Thus, various provisions of 38 C.F.R. § 3.344, 
pertaining to stabilization of disability ratings, do not 
apply; reexamination disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the 
Court noted in Brown that there are several general VA 
regulations that apply to all rating reductions regardless of 
whether the rating has been in effect for five years or more.  
Id. at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 
Vet.App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as 
to whether a rating reduction was proper must be resolved in 
the veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet.App. at 421.

The Board does not find that a preponderance of the evidence 
weighs against the veteran's claim.  The veteran's back 
disability has been rated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  Under Diagnostic Code 5237, a 
40 percent rating contemplates unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine..  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

The Board notes that the veteran's former 40 percent rating 
for back disability was assigned as the result of an appeal 
during which multiple versions of the rating criteria for 
evaluating spinal disability were in effect.  The December 
2003 RO rating decision which assigned the 40 percent rating 
expressly stated that "under each criteria, the current 
residuals of your low back strain was shown to be 40 
percent."  Thus, in the Board's view, the subsequent 
reduction of the veteran's rating may have been improper 
without a clear showing that such a reduction was warranted 
under both the old and new criteria.  The Board notes that 
under former Diagnostic Code 5295, a maximum schedular rating 
of 40 percent is awarded when lumbosacral strain is severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under both the old and the new criteria, it should also be 
noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

In this case, the Board believes that the evidence available 
at the time of the April and July 2005 RO decisions contained 
key discrepancies which, at least, failed to confirm the 
indications least favorable to the veteran's claim: that the 
veteran's disability had very dramatically improved.  To the 
extent that the evidence available in July 2005 may have 
persuasively shown some amount of range of motion in excess 
of the current threshold for a 40 percent rating, the RO did 
not clearly consider whether this amount of increase in the 
shown range of motion constituted such improvement as to 
warrant a rating reduction under both the new and the old 
rating criteria which were applied in previously assigning 
the veteran's 40 percent rating.  The Board is also unable to 
find that meaningful improvement in the veteran's back 
disability was persuasively demonstrated in comparison to the 
symptomatology corresponding to when his 40 percent rating 
was assigned.  Finally, the Board has observed that medical 
evidence from 2007 does reveal additional objective evidence 
of pathology and observations of limited and painful range of 
motion which appear to reflect the level of disability 
contemplated by a 40 percent rating; this evidence does not 
help to form any preponderance of the evidence against the 
veteran's claim for restoration of his 40 percent rating.

The veteran's September 2003 VA examination report was the 
medical evidence relied upon in the RO's December 2003 rating 
decision assigning a 40 percent rating effective from 
September 2003.  The September 2003 VA spinal examination 
report showed forward flexion limited to 30 degrees and 
extension limited to 10 degrees.  Diffuse tenderness to 
palpation of the lumbar spine was noted, and the examiner 
further noted that there was pain "throughout" the range of 
motion.

A December 2004 VA examination report and a June 2005 VA 
examination report were the items of medical evidence relied 
upon in the RO's decisions which finally settled on reduction 
of the veteran's disability rating to 20 percent effective 
from July 2005.  The Board observes that these reports 
provide evidence suggesting that the veteran's back 
disability did not meet the criteria for 40 percent 
disability at those times.  The December 2004 VA examination 
report shows that the veteran was observed to demonstrate 140 
degrees of flexion while sitting to remove his shoes, and 
that the veteran showed very poor effort with regard to 
complying with clinical range of motion testing.  The 
veteran's forward flexion was measured to be 30 degrees on 
focused testing, which is the same as was reported in 
September 2003.  The December 2004 report notes that the 
veteran's compliance effort was poor; on other pertinent 
testing the veteran was observed to engage in 
"histrionics."  The December 2004 VA examination report 
concludes that there is "no evidence of lumbosacral 
dysfunction at this time."  Further, the December 2004 VA 
examination report features the examiner's opinion that "I 
think this rating of 40% for lumbosacral back pain is 
completely out of line with his current findings, and I do 
not find any evidence of previous service-connected 
disability and/or injury in his records."

The June 2005 VA examination report does not expressly 
confirm the suggestion in the December 2004 report that the 
veteran's objective disability is "completely out of line" 
with clinical findings.  The June 2005 report shows limited 
ranges of motion, including additional limitation by pain.  
Most pertinently, forward flexion limited to 50 degrees was 
noted, and forward flexion was further limited to 45 degrees 
when accounting for pain.  Nevertheless, there was "no 
evidence in the x-rays of pathology in the lumbar spine of 
this individual.  He has x-rays of the spine X2, and they are 
both normal."

The December 2004 and June 2005 VA examination reports 
provided the medical basis relied upon by the RO's eventual 
assignment of a 20 percent rating, reducing the 40 percent 
rating effective from July 2005.  Essentially, the RO found 
that the veteran's forward flexion was shown to be no longer 
limited to 30 degrees, and the RO further observed that there 
were significant apparent discrepancies between the veteran's 
subjective complaints and clinical findings.  In the Board's 
view, the RO's findings in these regards were reasonable and 
not entirely baseless.  However, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that a fair preponderance of 
evidence weighs against the claim.  Brown, 5 Vet.App. at 421.

Although both the December 2004 and June 2005 reports contain 
findings which individually suggest that the veteran's back 
disability was not as severe as contemplated by his rating, 
the two examination reports present significantly different 
accounts of the actual level of disability.  The Board 
acknowledges that the veteran's level of cooperation may have 
contributed to the level of discrepancy between these 
reports, but even accounting for the alleged non-cooperation, 
the key discrepancies are significant enough to cloud the 
persuasiveness of the disability picture.  The discrepancies 
between the two VA examination reports raise doubt as the 
true extent of the veteran's back disability at that time, 
but they fail to verify that there was sustained confirmed 
improvement in the veteran's back disability.  In particular, 
the Board also observes that the December 2004 report 
indicates that the veteran had greater than 140 degrees of 
apparently painless forward flexion, but this was not 
actually confirmed by the June 2005 report.  The latter 
report showed significant limitation of flexion to 50 
degrees, and that range was further limited to 45 degrees 
when accounting for apparent pain.  The Board finds these 
reports reflect significantly different disability pictures, 
and thus do not combine to offer a persuasive indication of 
sustained improvement clearly warranting a rating reduction.

It is not clear that sustained improvement in the veteran's 
forward flexion was firmly established by a preponderance of 
the evidence beyond, perhaps, the showing of flexion to 45 
degrees with pain in June 2005.  In reducing the veteran's 
rating to 20 percent, the RO did not address whether this 
amount of limitation of flexion, in combination with other 
symptoms, reflected such an improvement in the disability as 
to warrant a reduction of the veteran's 40 percent rating 
under the older rating criteria, specifically Diagnostic Code 
5295, which were contemplated in the original assignment of 
that 40 percent rating.

Considering the above, and further viewing this case in light 
of subsequent medical evidence submitted reflecting objective 
indications of back disability, the Board is unable to find 
that the evidence against the veteran presents a consistent  
preponderance of the evidence against his claim.  An October 
2007 private MRI report shows significant objective evidence 
of back disability; multiple levels of "Annular bulging or 
broad based disc protrusions" are shown in addition to a 
note that "Degenerative stenosis involves the intervertebral 
nerve root canals bilaterally at the L2-3 through the L4-5 
levels."  Additionally, a June 2007 VA examination report 
shows forward flexion limited to 30 degrees with a note that 
"all range of motion appeared painful ...."

The Board appreciates the potential concerns with using 
medical evidence from 2007 to evaluate the propriety of a 
rating reduction in 2005.  However, in this case, the Board 
has taken note of the 2007 findings as supportive of the 
veteran's claim to the extent that they tend to show that any 
improvement in the clinical signs concerning the veteran's 
back disability in 2005 did not become a clear sustained 
improvement by 2007.

In this case, the Board believes that the evidence available 
at the time of the July 2005 rating reduction contained key 
discrepancies which, at least, failed to confirm the December 
2004 examination report's indications that the veteran was 
dramatically less disabled than his 40 percent disability 
rating contemplated.  To the extent that the December 2004 
and June 2005 reports together at least seem to consistently 
show forward flexion to at least 45 degrees, the RO did not 
clearly consider whether this range of motion showed such 
improvement as to warrant a rating reduction under both the 
new and the old rating criteria which were applied in 
previously assigning the veteran's 40 percent rating.  The 
Board is unable to find that the evidence has ever 
persuasively demonstrated a sustained improvement in the back 
disability which was rated 40 percent disabling, especially 
considering that subsequent evidence in 2007 does reveal 
objective evidence of pathology and observations of limited 
and painful range of motion which appear to support the 
veteran's claim.

The evidence in this case is certainly not clear, and the 
preponderance of the evidence is not in support of the claim.  
However, under the circumstances of this case involving a 
reduction of a previously established disability rating, the 
Board believes that the evidence against the veteran's claim 
is not so clear and persuasive as to create a preponderance 
of the evidence against the claim.  Thus, resolving the 
benefit of the doubt in favor of the veteran, the Board must 
find that a 40 percent disability rating should be restored 
from July 1, 2005.


ORDER

Restoration of a 40 percent rating, effective July 1, 2005, 
for service-connected low back strain is warranted.  The 
appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


